   5:19-cv-00126-SAL-KDW             Date Filed 08/27/20   Entry Number 87        Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA

 Philip Shuler,                                )        C/A No.: 5:19-cv-00126-SAL-KDW
                                               )
                                               )
                        Plaintiff,             )
                                               )
 v.                                            )                ORDER ON
                                               )              MOTION TO FILE
                                               )           DOCUMENTS UNDER SEAL
 South Carolina Department of Corrections,     )
 Warden Donald Beckwith, Associate             )
 Warden Tonya James, Major James               )
 Wakeley, and Shamika Ann Rowley,              )
                                               )
                  Defendants.                  )

       This matter comes before the court on Defendants South Carolina Department of

Corrections (“SCDC”), Beckwith, James, and Wakeley’s (“SCDC Defendants”) Motion to File

Under Seal, ECF No. 82, filed on August 4, 2020. SCDC Defendants indicate they have gained

the consent of all parties to this motion. Id. at 1. SCDC Defendants move for leave, pursuant to

Local Civil Rule 5.03, to file under seal to their Motion for Summary Judgment, ECF No. 80,

certain Deposition Excerpts that were designated confidential. Id. SCDC Defendants maintain

these deposition excerpts are subject to the Confidentiality Order entered in this case and

dissemination of this testimony could endanger Plaintiff. ECF No. 82 at 1-2.

       Applicable law and the Local Rules of this court provide specific guidance regarding

consideration of a motion to seal. See Local Civ. Rule 5.03 (D.S.C.) (setting out procedure to be

followed in moving to seal documents filed with the court). In conducting its review, the court is

guided by Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In that case, the Fourth

Circuit found that “a district court ‘has supervisory power over its own records and may, in its

discretion, seal documents if the public’s right of access is outweighed by competing interests.’”
   5:19-cv-00126-SAL-KDW             Date Filed 08/27/20     Entry Number 87        Page 2 of 3




(citing In re Knight Pub. Co., 743 F.2d 231, 235 (4th Cir. 1984)). The court’s discretion

notwithstanding, the court cannot ignore the presumption in favor of public access. Ashcraft, 218

F.3d at 302. Accordingly, in order to seal documents, the court must: “(1) provide public notice

of the request to seal and allow interested parties a reasonable opportunity to object, (2) consider

less drastic alternatives to sealing the documents, and (3) provide specific reasons and factual

findings supporting its decision to seal the documents and for rejecting the alternatives.” Id.

       The public-notice requirement has been satisfied by the electronic filing of the Motion to

Seal, which includes a non-confidential description of the documents SCDC Defendants seek to

have filed under seal. ECF No. 82. See Local Civ. Rule 5.03(D) (requiring provision of public

notice of the motion to seal and finding the docketing of such a motion to satisfy that

requirement).

       Regarding the remaining requirements, the court has reviewed the documents SCDC

Defendants seek to seal and finds that it is appropriate to grant their motion. In conducting its

review, the court considered less-drastic alternatives to sealing these exhibits but finds no

reasonable less-drastic alternative available. The documents sought to be filed under seal consist

of excerpts of testimony the parties previously agreed to keep confidential. The court has

independently reviewed the documents in camera and concludes that the documents do not lend

themselves to selective redaction.

       The court, therefore, grants SCDC Defendants’ Motion to Seal, ECF No. 82. The

deposition excerpts referenced in SCDC Defendants’ Motion for Summary Judgment as ECF

No. 80-8 will be filed under seal.

       IT IS SO ORDERED.


                                                 2
  5:19-cv-00126-SAL-KDW    Date Filed 08/27/20   Entry Number 87     Page 3 of 3




August 27, 2020                                  Kaymani D. West
Florence, South Carolina                         United States Magistrate Judge




                                      3
